06/09/2021



                                                                           Case Number: DA 21-0079




                                                                1
                                                               BovvE,n   .-)cnwood
                                                             Clerk of Supreme Court
                                                                State of Montana




       IN THE SUPREME COURT OF THE STATE OF MONTANA
                        No. DA 2_ - 0039

CLAIMANTS:East Bench Irrigation District; United      ON APPEAL FROM THE
           States of America(Bureau of                 MONTANA WATER
           Reclamation)                                     COURT
OBJECTORS: East Bench Irrigation District; State of
           Montana Department of Fish, Wildlife,       No. 41B-265-P-2015
           and Parks; Point of Rocks Angus
           Ranch Inc.                                    41B 40850-00
                                                         41B 40851-00
COUNTEROBJECTORS: Madison Valley Garden                  41B 40852-00
          Ranch, LLC; Open A Ranch,Inc.                  41B 40854-00
NOTICE OF INTENT TO APPEAR: Geoduck Land                 41B 40855-00
           & Cattle LLC; Smith's Elk Meadows             41B 40856-00
           Ranch, LLC; Water Users Irrigation            41B 40857-00
           Co.                                           41B 40858-00
                                                         41B 40859-00
INTERVENORS: Bar J Ranch; David E.& Shelli
                                                         41B 40860-00
          Schuett; Baldy View Enterprises, LLC;
                                                         41B 40861-00
          William C. Mancoronal; Roxanne E.
          Mancoronal; Justin D. Devers; William
          R. Grose; Point of Rocks Angus Ranch
          Inc.; Clark Canyon Water Supply Co.

   ORDER GRANTING THE UNOPPOSED MOTION BY APPELLEES
    UNITED STATES,EAST BENCH IRRIGATION DISTRICT AND
     CLARK CANYON WATER SUPPLY COMPANY FOR 30-DAY
      EXTENSION OF TIME FOR FILING ANSWERING BRIEFS
      In consideration ofthe unopposed joint motion by Appellees United States,
East Bench Irrigation District, and Clark County Water Supply Company for a 30-
day extension of time for filing answering briefs and the good cause appearing
therefore,

      IT IS ORDERED that the motion is GRANTED. Answering briefs for
appellees shall be filed on or before July 21, 2021.

      DATED this             day of: j Li/v(2_2021.

                                             For the Court,